Citation Nr: 0616875	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  00-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for simple 
partial seizures with cognitive disorder on and after August 
5, 2002, and higher than 10 percent prior to that date.

2.  Entitlement to service connection for lumbar spine 
arthritis.

3.  Entitlement to service connection for dorsal (thoracic) 
spine arthritis, including as secondary to cervical spine 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to July 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for a rating higher 
than 10 percent for his seizure disorder and denied his 
petition to reopen his previously denied claim for service 
connection for arthritis of the lumbar and dorsal spine.  In 
January 2003, the RO increased the rating for the seizure 
disorder to 20 percent, effective August 5, 2002, the date 
certain evidence was received, and not the date of the claim.

After the veteran testified at a February 2004 RO hearing, 
the Board in January 2005 granted the petition to reopen and 
remanded the claims for service connection for lumbar and 
dorsal spine arthritis, as well as the claim for an increased 
rating for the seizure disorder, for additional development 
including new VCAA notification.  As explained below, the 
requested development has taken place, and the Board will 
therefore decide the claims.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  





FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that prior to August 5, 2002, the veteran did 
not experience more than two minor seizures in any six month 
period, and on and after that date, he did not average five 
to eight minor seizures.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran does not currently have 
lumbar spine arthritis.

3.  The evidence is at least evenly balanced as to whether 
the veteran's dorsal (thoracic) spine arthritis is related to 
his service-connected cervical spine arthritis.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 20 percent for simple partial seizures with cognitive 
disorder on and after August 5, 2002, or for a rating higher 
than 10 percent prior to that date.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.121, 4.124a, Diagnostic Code 8911 (2005).

2.  A lumbar spine disorder, including arthritis, was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005)

3.  With reasonable doubt resolved in favor of the veteran, 
dorsal (thoracic) spine arthritis is proximately due to or a 
result of the veteran's service-connected cervical spine 
arthritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 448 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as those at issue here, that were filed prior 
to its effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) discussed both the timing and 
content of the VCAA's notice requirements.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  According to GC, Pelegrini did not require that 
VCAA notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand following 
enactment of the VCAA for new VCAA notification followed by 
readjudication.  Mayfield, 05-7157, slip op. at 9.  That is 
precisely what occurred here.  The RO's initial, June 1999 
rating decision took place prior to enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  However, as 
noted, the Board remanded the claims in January 2005 for new 
VCAA notification, and such notification occurred prior to 
the most recent, January 2006 readjudication of the veteran's 
claims.  Specifically, the Appeals Management Center (AMC) 
provided VCAA notification in its February 9 and 10, 2005 
letters.  These letters met the notice requirement.  In them, 
the AMC correctly told the veteran that it was working on his 
claims for a rating higher than 20 percent for his seizure 
disorder as of August 2002 and higher than 10 percent prior 
thereto, and for service connection for arthritis of the 
dorsal and lumbar spine.  Moreover, in an attachment to each 
letter entitled, "What the Evidence Must Show," the AMC 
explained what the evidence had to show in order to establish 
entitlement to an increased rating and to service connection.  
The letters also indicated the information or evidence needed 
from the veteran and, in an attachment to each letter 
entitled, "What is the Status of your Claim and How You Can 
Help," the respective responsibilities of the veteran and VA 
in obtaining additional Federal and non-Federal evidence.  
The AMC also wrote, on page 2 of each letter: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us.  Please provide us with any evidence or information 
you may have pertaining to your claim."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
increased rating and service-connection claims, he was not 
provided information regarding the effective date that would 
be assigned if service-connection or the increased rating 
were to be granted.  To the extent this notice was 
inadequate, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
will grant service connection for arthritis of the dorsal 
(thoracic) spine; therefore VA has no further duty to notify 
him as to how to substantiate this claim, as it has already 
been substantiated, and any error in this regard is thus 
nonprejudicial.  See Dingess, slip op. at 24, 33.  Moreover, 
because the Board will deny the claims for service connection 
for lumbar spine arthritis and for an increased rating for 
the seizure disorder, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot, as there is no new disability rating or 
effective date to assign as to either claim.

VA thus substantially complied with the VCAA by issuing a 
fully compliant notification before readjudicating the claim.  
Mayfield, slip op. at 9.  It is therefore not prejudicial for 
the Board to proceed to finally decide this appeal.

Moreover, VA obtained the service medical records (SMRs), all 
identified post-service medical records, and multiple lay 
statements.  The veteran was also provided with a new VA 
examination as to the etiology of his dorsal and lumbar spine 
disorders.  As there is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received, VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Increased Rating for Seizure Disorder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for his seizure disorder in August 1998.  He did 
file a February 1999 Statement in Support of Claim (VA Form 
21-4138) that asked the RO to "reconsider" the rating, but 
the RO treated this as a new claim rather than disagreement 
with the rating decision and the Board will do the same.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In any event, 
as the analysis below indicates, there is no indication that 
the veteran is entitled to a rating higher than 10 percent 
for his seizure disorder, so he would not in any event be 
entitled to a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The veteran's seizure disorder is currently assigned a 10 
percent evaluation and rated by analogy under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8911 (petit mal 
epilepsy). DC 8911 is rated under a general rating formula 
that provides that a 10 percent evaluation is warranted for a 
confirmed diagnosis of epilepsy with a history of seizures; a 
20 percent evaluation is warranted for 1 major seizure during 
the preceding 2 years or 2 minor seizures during the 
preceding 6 months; and a 40 percent rating is warranted for 
at least 1 major seizure in the last 6 months or 2 in the 
last 6 years or averaging at least 5 to 8 minor seizures 
weekly.  38 C.F.R. § 4.124a, General Rating Formula.  A major 
seizure is defined as including unconsciousness, see Note 
(1), and the veteran testified at the RO hearing that he had 
never lost consciousness due to a seizure (hearing 
transcript, p. 6), so all of his seizures have been minor.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician. As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized). 38 C.F.R. § 4.121 (2005).

The only competent consistent testimony regarding the 
frequency of the veteran's seizures under ordinary conditions 
of life is in the July 2002 letter from the veteran's co-
worker, "J.H.", who stated that he had to relieve the 
veteran from work because of his seizures, described the 
seizures, and stated that he had witnessed such seizures 
about six times in the previous year.  As this statement is 
based on "J.H."'s personal observations, it is competent 
testimony, Falzone v. Brown, 8 Vet. App. 398, 403 (1995), and 
it entitles the veteran to a 20 percent rating for more than 
two minor seizures during the preceding six months, but fewer 
than the five to eight minor seizures weekly that would 
warrant the higher, 40 percent rating.  As this letter was 
received, along with other materials, on August 5, 2002, the 
veteran is entitled to the higher, 20 percent rating as of 
that date.

The other lay statements either did not indicate the 
frequency of the seizures, for example, the veteran's wife's 
July 2002 statement, or, as in the case of the veteran's 
written statements, his statements to physicians, and his 
hearing testimony, it was inconsistent.  For example, in an 
October 1998 statement, the veteran indicated that he 
suffered incapacitating attacks for five consecutive days in 
May 1999 between three and six times per day, he stated in 
his February 1999 claim that he experienced nine seizures in 
a six-month period, he reported to the April 1999 VA fee-
based examiner that he experienced painful spells with a 
frequency of ten to twelve episodes over a four day period, 
and he testified at the RO hearing that the seizures were 
utterly random and of different levels.  Consequently, there 
is no basis for the Board to conclude that the veteran has 
experienced more than two minor seizures in the six months 
prior to August 5, 2002 to warrant a higher rating than 10 
percent for that period, or that he averaged five to eight 
minor seizures on and after that date to warrant a rating 
higher than 20 percent.

In sum, the preponderance of the competent, probative 
evidence of record reflects that prior to August 5, 2002, the 
veteran did not experience more than two minor seizures in 
any six month period, and on and after that date, he did not 
average five to eight minor seizures.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for a rating higher than 20 percent on and after August 
5, 2002, and for a rating higher than 10 percent prior to 
that date, must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Service Connection for Lumbar and Dorsal (Thoracic) Spine 
Arthritis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a 
claimant's service-connected disability aggravates, but is 
not the proximate cause of, a non-service-connected 
disability, service connection may be granted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 445, 448 (1995).

In addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Arthritis is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2005).

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As 
to the veteran's claimed lumbar spine arthritis, the April 
1999 VA examination report indicates that there was no 
evidence of a lumbar spine disorder, including arthritis, and 
the July 2005 VA examination report indicated that the 
veteran denied any symptoms in the lumbar spine and review of 
the claims folder revealed no history of lumbar spine 
abnormalities.  As there are no contrary medical opinions and 
no medical evidence that the veteran had a post-service 
lumbar spine disorder, the preponderance of the competent, 
probative evidence of record reflects that the veteran does 
not currently have a lumbar spine disorder, including 
arthritis.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for service connection for 
a lumbar spine disorder must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

In contrast, although the May 1999 VA examination indicates 
no dorsal or thoracic spine disorder, subsequent evidence 
such as May 2001 thoracic spine X-rays and a July 2001 VA 
physical therapy consultation indicate that the veteran had 
some thoracic spine degenerative changes, lateral curvature, 
marginal osteophytes, and minor spondylosis.  Moreover, the 
July 2005 VA examiner concluded that at least some aspects of 
the veteran's thoracic spine arthritis was likely due to his 
cervical spine arthritis, for which the veteran was granted 
service connection in June 1999.  As this conclusion is 
consistent with the evidence of record and there is no 
contrary medical opinion, there is at least as much evidence 
indicating that the veteran's thoracic or dorsal spine 
arthritis is proximately due to or the result of his cervical 
spine arthritis.  Therefore, with reasonable doubt resolved 
in the veteran's favor, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005), he is entitled to service 
connection for dorsal or thoracic spine arthritis, secondary 
to his service-connected cervical spine arthritis.  38 C.F.R. 
§ 3.310(a) (2005).  There is therefore no need to determine 
whether he is entitled to service connection for this 
disorder under any other theory.


ORDER

The claim for a rating higher than 20 percent for simple 
partial seizures with cognitive disorder on and after August 
5, 2002, and higher than 10 percent prior to that date, is 
denied.

The claim for service connection for lumbar spine arthritis 
is denied.

The claim for service connection for dorsal (thoracic) spine 
arthritis, secondary to cervical spine arthritis, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


